DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: “wherein the polymer composition is more permeable to the high octane compound than gasoline” is indefinite: is it the polymer composition, or the active layer formed by the composition that permeates high octane compounds?
The use of “and/or” is confusing. For example, is it possible to have the actinic radiation cross-linking and the polymer graft? Similar issues may exist with all claims using and/or.
Claim 9: improper Markush group. Also, ‘combination thereof’ appears untenable. What does combination stand for? Mixtures, copolymers? How many of them can be blended together?  How many of them would actually copolymerize together?

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over,  Steinhauser et al (US 5,700,374), with further evidence from David et al (US 2003/0134515).
	Steinhauser teaches the membrane as claimed for the express purpose of separating ethanol from hydrocarbons (gasolines are hydrocarbons), and the pervaporation method as claimed. The membrane comprises a co-polymer of PVP and/or PVL with DAEMA, etc, as claimed – see working examples and claims. Crosslinked – see col. 2 lines 47-57. The membrane is coated over a substrate membrane which is asymmetric (paragraphs linking columns 2 and 3), and further supported by a fabric support. 
	Regarding the method claimed, while the Steinhauser does not specifically teach separating ethanol from “gasoline”, it does teach components of gasoline in the mixture. 
Substrate membrane thickness is not specified, but it would have been obvious to one of ordinary skill to provide adequate thickness for the mechanical support needs of the membrane.
Regarding pore filling, Steinhauser does not explicitly state the composition as filling the pores. Nonetheless, some degree of pore filling would be expected in the coating process listed in col. 2.
Regarding the cartridge, it would have been obvious to one of ordinary skill to make the membrane in a usable form such as a cartridge.
Regarding claims 11-13, these claims are rejected as unpatentable over Steinhauser in view of David (cited by applicant in the specification at page 13). David teaches the plasma-deposited fluorocarbon coating for imparting desirable properties [0002] on the membrane. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of David in the teaching of Steinhauser.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a1) as being clearly anticipated by Zhou et al (US 10,737,220; earlier publication: WO 2017/004492).
Zhou teaches the claimed invention clearly as claimed – pore filling and coating composition of PVP and/or PVL copolymers over nano-micro-macroporous substrate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,737,220. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated by the claims of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777